Case 1:20-cv-01083-JTN-PJG ECF No. 36, PageID.937 Filed 11/19/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN

 DONALD J. TRUMP FOR PRESIDENT, INC.,
 MATTHEW, SEELY, ALEXANDRA SEELY,
 PHILIP O’HALLORAN, ERIC OSTERGREN,
 MARIAN SHERIDAN, MERCEDES WIRSING,                       No. 1:20-cv-01083
 and CAMERON TARSA,
                                                          Judge Janet T. Neff
                 Plaintiffs,

   v.

 JOCELYN BENSON, in her official Capacity as
 Michigan Secretary of State, MICHIGAN BOARD
 OF STATE CANVASSERS, WAYNE COUNTY,
 MICHIGAN, and WAYNE COUNTY BOARD OF
 COUNTY CANVASSERS,

                Defendants,

 and

 DEMOCRATIC NATIONAL COMMITTEE,
 MICHIGAN DEMOCRATIC PARTY, CITY OF
 DETROIT, THE MICHIGAN STATE
 CONFERENCE NAACP, WENDELL ANTHONY,
 YVONNE WHITE, and ANDRE WILKES,

                Intervenor-Defendants.

             W.D. MICH. LCIVR 7.1(d) CERTIFICATE OF CONCURRENCE

        On behalf of Intervenor City of Detroit, the undersigned hereby certifies, pursuant to W.D.

Mich. LCivR 7.1(d), that undersigned counsel sought the parties’ concurrence in the Motion to

Strike by way of email correspondence dated November 19, 2020. Intervenor City of Detroit has

not receive concurrence from Plaintiffs, making this motion necessary.
Case 1:20-cv-01083-JTN-PJG ECF No. 36, PageID.938 Filed 11/19/20 Page 2 of 2




November 19, 2020                           Respectfully submitted,

                                            FINK BRESSACK

                                            By:     /s/ David H. Fink
                                            David H. Fink (P28235)
                                            Darryl Bressack (P67820)
                                            Nathan J. Fink (P75185)
                                            Attorneys for City of Detroit
                                            38500 Woodward Ave., Ste. 350
                                            Bloomfield Hills, MI 48304
                                            Tel: (248) 971-2500
                                            dfink@finkbressack.com
                                            dbressack@finkbressack.com
                                            nfink@finkbressack.com

                                            CITY OF DETROIT
                                            LAW DEPARTMENT
                                            Lawrence T. Garcia (P54890)
                                            Charles N. Raimi (P29746)
                                            James D. Noseda (P52563)
                                            Attorneys for City of Detroit
                                            2 Woodward Ave., 5th Floor
                                            Detroit, MI 48226
                                            Tel: (313) 237-5037
                                            garcial@detroitmi.gov
                                            raimic@detroitmi.gov
                                            nosej@detroitmi.gov
